Per Curiam.

The evidence convincingly establishes that the note in suit was given to induce plaintiff to sign the composition agreement which he had theretofore refused to sign, and that the intent and purpose of the giving of the note was to collusively give plaintiff a benefit over other creditors who, with him, signed the composition agreement. The note was, therefore, in its inception fraudulent and void. See White v. Kuntz, 107 N. Y. 518, 525.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
All concur; present, Guy, Gavegan and Mitchell, JJ.
Judgment reversed and complaint dismissed.